DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/30/.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 26-37, 40, and 43-47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Passlack et al. (US PGPub 2008/0102607, hereinafter referred to as “Passlack”).
Passlack discloses the semiconductor method and device as claimed.  See figures 1-5 and corresponding text, where Passlack teaches, pertaining to claim 26, a solid assembly, comprising:
 a carrier-doped semiconductor layer (12,30) including mobile charges of a first polarity (figures 1 and 2; [0013-0016]); a dielectric layer (14) including localized charges of a second polarity opposite the first polarity (figures 1 and 2; [0016]); and 
an electrode member (20) adjacent to the dielectric layer (14) and further adjacent to the carrier-doped semiconductor layer (12,30) (figures 1 and 2; [0015-0016]). 
Passlack teaches, pertaining to claim 27, wherein the carrier-doped semiconductor layer comprises an n-type III-V semiconductor compound, and wherein the second polarity is positive polarity ([0016]). 
Passlack teaches, pertaining to claim 28, wherein the carrier-doped semiconductor layer comprises a p-type III-V semiconductor compound, and wherein the second polarity is negative polarity ([0018]). 
Passlack teaches, pertaining to claim 29, wherein the dielectric layer comprises a low-K material comprising oxygen, nitrogen, carbon, or silicon ([0013]). 
pertaining to claim 30, wherein the localized charges of the second polarity are arranged within the dielectric layer to an average charge density in a range of 10.sup.12 cm.sup.-2 to 10.sup.13 cm.sup.2 ([0025]). 
Passlack teaches, pertaining to claim 31, wherein the carrier-doped semiconductor layer comprises a doped III-V semiconductor compound, and wherein the dielectric layer comprises point defects having respective electronic states of energy greater than a conduction band minimum of the doped III-V semiconductor compound ([0025]). 
Passlack teaches, pertaining to claim 32, wherein the III-V semiconductor compound comprises any of In and As, Ga and As, In and P, Ga and P, In and Sb, Al and As, Ga and Sb, a first alloy of In, Ga and As, a second alloy of In, Al and As, a third alloy of Ga, As and Al, a fourth alloy of Ga, As and Sb, and a fifth alloy of In, As and Sb, and wherein the dielectric layer comprises Al-rich aluminum oxide or N-deficient silicon nitride ([0027]). 
Passlack teaches, pertaining to claim 34, wherein the III-V semiconductor compound comprises any of In and As, Ga and As, In and P, Ga and P, In and Sb, Al and As, Ga and Sb, a first alloy of In, Ga and As, a second alloy of In, Al and As, a third alloy of Ga, As and Al, a fourth alloy of Ga, As and Sb, and a fifth alloy of In, As and Sb, and wherein the dielectric layer comprises La-rich lanthanum oxide, O-rich aluminum oxide, or N-rich silicon nitride ([0027]). 
Passlack teaches, pertaining to claim 35, a method of fabricating a solid-state device, comprising:
(12,30) including mobile charges of a first polarity (figures 1 and 2; [0013-0016]); 
providing a dielectric layer (14) including localized charges of a second polarity opposite the first polarity (figures 1 and 2; [0016]); and 
providing an electrode member (20) adjacent to the dielectric layer and further adjacent to the carrier-doped semiconductor layer (figures 1 and 2; [0015-0016]). 
Passlack teaches, pertaining to claim 35, wherein providing the dielectric layer comprises forming a sacrificial member (22) on a surface of the carrier-doped semiconductor layer (12, 30), the sacrificial member (22) extending from the surface to a distal end along a direction substantially perpendicular to the surface (figures 1 and 2; [0013]). 
Passlack teaches, pertaining to claim 36, wherein providing the dielectric layer further comprises forming a conformal dielectric layer on the sacrificial member and the surface of the carrier-doped semiconductor layer, resulting in a coated sacrificial member (figures 4 and 5; [0034-0035]); . 
Passlack teaches, pertaining to claim 37, wherein forming the conformal dielectric layer comprises depositing an amount of a low-K dielectric material having a first conduction band minimum (CBM) energy greater than a second CBM energy of a semiconductor compound forming the carrier-doped semiconductor layer ([0025]). 
Passlack teaches, pertaining to claim 40, wherein forming the conformal dielectric layer comprises depositing an amount of a low-K dielectric material having a first valence band maximum (VBM) energy less than a second VBM energy of a 
Passlack teaches, pertaining to claim 43, wherein providing the dielectric layer further comprises forming a first spacer layer and a second spacer layer on a portion of the conformal dielectric layer, the first spacer layer adjoining a first sidewall of the coated sacrificial member and the second spacer layer adjoining a second sidewall of the coated sacrificial member, the second sidewall being opposite to the first sidewall (figure 1; [0013-0016]). 
Passlack teaches, pertaining to claim 44, wherein providing the dielectric layer further comprises removing a second portion of the conformal dielectric layer (figures 1 and 4; [0034-0038]). 
Passlack teaches, pertaining to claim 45, wherein providing the dielectric layer further comprises removing an end portion of the coated sacrificial member opposite the surface of the carrier-doped semiconductor layer (figures 1 and 4; [0034-0038]).
Passlack teaches, pertaining to claim 46, wherein providing the dielectric layer further comprises removing the sacrificial member, resulting in an opening exposing a portion of the surface of the carrier-doped semiconductor layer (figures 1 and 4; [0034-0038]). 
Passlack teaches, pertaining to claim 47, providing electrode member comprises forming a high-K dielectric layer arranged as a lining in the opening, resulting in a second opening, and filling the second opening with a conductive material (figures 1 and 4; [0034-0038]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 38, 39, 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Passlack et al. (US PGPub 2008/0102607, hereinafter referred to as “Passlack”) as applied to claim 34 above, and further in view of Ando et al. (US PGPub 2017/0053915, hereinafter referred to as “Ando”).

However, Passlack fails to show, pertaining to claim 38, wherein depositing comprises subjecting the sacrificial member and the surface of the carrier-doped semiconductor layer to chemical vapor deposition (CVD) or atomic layer deposition (ALD) of the amount of the low-K dielectric material, wherein the depositing further comprises maintaining, during deposition within a reactor, a first partial pressure of cation-precursor species above a second partial pressure of anion-precursor species. 

Ando teaches, pertaining to claim 38, a similar device that includes forming depositing dielectric materials by using conventional chemical vapor deposition techniques ([0084], [0103]). In addition, Ando provides the advantages of improving device performance in terms of switching speed and power consumption ([0004]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein depositing comprises subjecting the sacrificial member and the surface of the carrier-doped semiconductor layer to chemical vapor deposition (CVD) or atomic layer deposition (ALD) of the amount of the low-K dielectric material, wherein the depositing further comprises maintaining, during deposition within a reactor, a first partial pressure of cation-precursor species above a second partial pressure of anion-precursor species, in the device of Passlack, according to the teachings of Ando, with the motivation of improving device performance in terms of switching speed and power consumption.

Passlack fails to show, pertaining to claim 39, wherein depositing further comprises injecting negatively-charged hydrogen atoms into the reactor during deposition, resulting in a second amount of negatively-charged hydrogen atoms being incorporated into the amount of the low-K dielectric material. 

Ando teaches, pertaining to claim 39, the use of a dielectric material that includes an amorphous hydrogenated (figures 8 [0083]). In addition, Ando provides the advantages of improving device performance in terms of switching speed and power consumption ([0004]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein depositing further comprises injecting negatively-charged hydrogen atoms into the reactor during deposition, resulting in a second amount of negatively-charged hydrogen atoms being incorporated into the amount of the low-K dielectric material, in the device of Passlack, according to the teachings of Ando, with the motivation of improving device performance in terms of switching speed and power consumption.


Passlack fails to show, pertaining to claim 41, wherein depositing comprises subjecting the sacrificial member and the surface of the carrier-doped semiconductor layer to chemical vapor deposition (CVD) or atomic layer deposition (ALD) of the amount of the low-K dielectric material, wherein the depositing further comprises maintaining, during deposition within a reactor, a first partial pressure of anion-precursor species above a second partial pressure of cation-precursor species. 

Ando teaches, pertaining to claim 41, a similar device that includes forming depositing dielectric materials by using conventional chemical vapor deposition techniques ([0084], [0103]). In addition, Ando provides the advantages of improving device performance in terms of switching speed and power consumption ([0004]).



Passlack fails to show, pertaining to claim 42, wherein depositing further comprises injecting positively-charged hydrogen atoms into the reactor during deposition, resulting in a second amount of positively-charged hydrogen atoms being incorporated into the amount of the low-K dielectric material. 

Ando teaches, pertaining to claim 42, the use of a dielectric material that includes an amorphous hydrogenated (figures 8 [0083]). In addition, Ando provides the advantages of improving device performance in terms of switching speed and power consumption ([0004]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate wherein depositing further comprises injecting negatively-charged hydrogen atoms into the reactor during deposition, resulting in a second amount of negatively-charged hydrogen atoms being incorporated into the amount of the low-K dielectric material, in the device of Passlack, according to the teachings of Ando, with the motivation of improving device performance in terms of switching speed and power consumption.

Claim 48-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Passlack et al. (US PGPub 2008/0102607, hereinafter referred to as “Passlack”) in view of Ando et al. (US PGPub 2017/0053915, hereinafter referred to as “Ando”).
Passlack discloses the semiconductor device substantially as claimed.  See figures 1-5 and corresponding text, where Passlack shows, pertaining to claim 48, a solid-state device, comprising: 
(12) comprising a metal-oxide-semiconductor (MOS) layer (figure 1; [0013]); 
a first dielectric layer (22) adjacent to the MOS layer and including first localized charges of negative polarity ([0016]); 
a first gate electrode (20) adjacent to the first dielectric layer and further adjacent to the substrate (figures 1 and 2; [0015-0016]); and 
including second localized charges of positive polarity ([0018]); and 

Passlack fails to show, pertaining to claim 48, an NMOS and PMOS layers, a second dielectric layer, and a second gate electrode, respectively.

Ando teaches, pertaining to claim 48, a similar MOSFET device that is a CMOS device (figure 5; [0017]).  In addition, Ando provides the advantages of improving device performance in terms of switching speed and power consumption ([0004]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to incorporate an NMOS and PMOS layers, a second dielectric layer, and a second gate electrode, in the device of Passlack, according to the teachings of Ando, with the motivation of improving device performance in terms of switching speed and power consumption.
Passlack in view of Ando shows, pertaining to claim 49, wherein the first dielectric layer comprises a first low-K material selected from a group comprising a first oxide, a first nitride, a first carbide, and a first silicate ([0013]). 
pertaining to claim 50, wherein the second dielectric layer comprises a second low-K material selected from a group comprising a second oxide, a second nitride, a second carbide, and a second silicate ([0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        February 27, 2021